PER CURIAM.
After notice and trial, at which the respondent did not appear, the referee found that respondent, Edwin L. Davis, a member of The Florida Bar, accepted a retainer and agreed to institute divorce proceedings for a client; that despite repeated assurances by respondent that the .-suit had been filed and that it was proceeding to final decree no suit was ever ¡filed and no divorce obtained; and that •respondent has not accounted to the client ¡for fees paid.
The referee found the respondent guilty ■of violation of Article XI of the Integra¡tion Rule, Rule 11.02, 31 F.S.A., Canon 11 •of ihe Canons of Professional Ethics and Rules 1, 27 and 28 of the Additional Rules 'Governing the Conduct of Attorneys in Plorida, 31 F.S.A. and recommended that Ihe be disbarred.
After consideration and review the Board •of Governors of The Florida Bar concurred ⅛ the report of the referee and entered its judgment ordering that respondent be •disbarred and that he pay the costs of these proceedings in the amount of $56.90. This judgment is now before us for review.
Both the referee and the Board of Governors considered the fact that the respondent had twice been suspended from -the practice of law for a one year period by this Court. See 145 So.2d 735 and 154 'So.2d 820, both cases being identical in style to this one. We have also considered our judgments in those cases in weighing the judgment to be entered in this one.
The respondent has filed no appearance or petition in this Court in opposition to the judgment of the Board of Governors.
More than 30 days have now elapsed since the filing with the Clerk of this Court of the judgment of the Board of Governors of The Florida Bar, together with the record of the proceedings had before the referee, and no petition for review of such judgment has been filed in this Court.
We have, nevertheless, duly considered the record in this cause and the judgment of the Board of Governors of The Florida Bar and concur therein.
Therefore, it is ordered that the judgment of the Board of Governors of The Florida Bar that the respondent, Edwin L. Davis, be disbarred from the practice of law and that he pay the cost of these proceedings is approved, and said respondent is hereby disbarred from the practice of law in the State of Florida.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.